              Case 1:18-cr-00799-KMW Document 216 Filed 06/01/20 Page 1 of 1
         Case 1:18-cr-00799-KMW Document 217 Filed 06/01/20 Page 1 of 1


                                                  LAW OFFICES

                                          DAVID WIKSTROM
                                         950 THIRD AVENUE - 32ND FLOOR
                                           NEW YORK, NEW YORK   I 0022

                                                                                      TELEPHONE: (2 I 2) 248-55 11
E-MAIL: DAVlcCOAVIDWIKSTROM.COM                                                       FACSIMILE: (2 I 2) 248-2866
WWW.DAVIOWIKSTROM.COM




                                                         June 1, 2020
                                                                             i Ii I i,O\IC:\I.LY l·IU ,'
                                                                           IJ \ )( #:
                                                                                        ---------
        The Honorable Kimba M. Wood                                        ! l , IL   !'!I.Ff>:   ul' 121>
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                           Re: United States v. Bing.qin Yang, et al.
                                 18 CR 799 (KMW)

        Dear Judge Wood:

               I write to request that the Court approve a bail modification to permit the
        Defendant Bingqin Yang to leave home for two hours, twice per week, to purchase
                                                                                                        J                J
                                                                                                              GrtA,ri--f€0'-
        food and necessary toiletries and hygiene supplies. Presently, Mr. Yang is under home
        incarceration, and I am informed by Pretrial Services Officer Ashley Cosme that such
        permissions can only be granted by the Court. Assistant United States Attorney
        Sebastian Swett does not oppose the application.

                The two-hour out period is reasonably sufficient for him to purchase
        necessities, given the possibility of lines or entry restrictions in NYC retail
        establishments. Furthermore, Mr. Yang will wear mask and gloves, and maintain
        proper social distancing while outside the home. A precise schedule of these period
        will be worked out in consultation with Pretrial should the Court approve it.

                  I therefore respectfully request that the application be granted.


                                                         Sincerely,


                                                        /&(A~
                                                         David Wikstrom
